Citation Nr: 1548633	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for multiple sclerosis, to include as secondary to the Veteran's service connected endometriosis.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral optic neuropathy.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for Hepatitis C, to include as secondary to the Veteran's service connected endometriosis.

4.  Entitlement to service connection for digestive issues (mucus) post uteral implantation.

5.  Entitlement to a rating in excess of 30 percent for kidney disorder, status post left distal ureterectomy with ureteral implantation prior to March 1, 2011, and a rating in excess of 60 percent from March 1, 2011. 

6.  Entitlement to a compensable evaluation for status post small bowel obstruction.

7.  Entitlement to a total disability rating based on individual unemployability.

8.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance of another person or by reason of being housebound.

9.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1977 and from May 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By a rating action in March 2012, the RO increased the evaluation for the kidney disorder from 30 percent to 40 percent, effective March 1, 2011.  That rating action denied the Veteran's attempt to reopen her claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy, and hepatitis C.  The RO also denied service connection for digestive issues, increased rating for status post small bowel obstruction, and entitlement to a TDIU.  

By a rating action in August 2012, the RO denied the Veteran's claim of entitlement to special monthly compensation based on the need of regular aid and attendance or by reason of being housebound.  A notice of disagreement (NOD) with that decision was received in September 2012.  A statement of the case (SOC) was issued in December 2014, and a substantive appeal was received in December 2014.  

By letter dated in October 2013, the RO denied the Veteran's claim for specially adapted housing.  She perfected a timely appeal to that decision.  

In January 2015, the Board remanded the case to the RO for evidentiary development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after examining the records, the Board concludes that a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  The specific bases for remand are set forth below.  

A.  Multiple sclerosis, bilateral optic neuropathy and Hepatitis C; digestive issues, and kidney disorder, and small bowel obstruction.

As noted in the introduction, in January 2015, the Board remanded the case to the RO for procedural development.  Specifically, the RO was instructed to issue a statement of the case (SOC) regarding the issues of whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy and Hepatitis C, service connection for digestive issues, increased ratings for a kidney disorder and small bowel obstruction, and entitlement to a TDIU.  However, it does not appear that development ordered in the January 2015 remand has been completed.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

The RO has not issued a statement of the case (SOC) as instructed in the January 2015 Remand.  Consequently, the issue must be remanded again.  Manlincon v. West, 12 Vet. App. 238 (1998).  

B.  SMC-Aid & Attendance, and SAH.

The Veteran contends that she is entitled to SMC based on the need for aid and attendance as a result of her service-connected disabilities.  Service connection is currently in effect for kidney disorder, status post distal ureterectomy with ureteral implantation, associated with endometriosis, evaluated as 60 percent disabling; hysterectomy with salpingo-oophorectomy, evaluated as 50 percent disabling, and status post small bowel obstruction and endometriosis, both evaluated as 0 percent disabling.  She maintains that these disabilities render her highly dependent upon others.  

SMC  is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability (ies), a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  

The criteria for determining that a veteran is so helpless as to be in need for aid and attendance are contained in 38 C.F.R. § 3.352(a)  (2015), which provides that the following factors will be accorded consideration: (1) inability of a veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a).  

SMC also is payable under 38 U.S.C.A. § 1114(s) if a veteran has a single service- connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2) (2015).  

The Board must defer final adjudication of the issues of entitlement to special monthly compensation based on aid and attendance, entitlement to specially adapted housing and entitlement to a TDIU because they are inextricably intertwined with the issues of whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy, and Hepatitis C, service connection for digestive issues, increased evaluation for the Veteran's service connected kidney disorder and small bowel obstruction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The medical records do not indicate whether, due to service-connected disabilities, the Veteran has a factual need for aid and attendance under the criteria of 38 C.F.R. § 3.352(a) ; or is housebound as defined by 38 C.F.R. § 3.350(i)(2) , and the Veteran claims that one and/or the other is the case.  While on remand, the Veteran should be afforded a VA Aid and Attendance examination to address the medical matters presented by this appeal.  

In light of the foregoing, additional development of the record is warranted.  Accordingly, the case is hereby REMANDED to the AOJ for the following actions:

1.  The AOJ should provide the Veteran and her attorney with an SOC as to the issues of whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy and Hepatitis C, service connection for digestive issues, increased ratings for a kidney disorder and small bowel obstruction, and entitlement to a TDIU.  The Veteran (and her attorney) should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to her claims to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

2.  Schedule the Veteran for an examination to determine whether she requires regular aid and attendance because of her service-connected disabilities.  The VBMS records should be made available to the examiner for review before the examination.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current service-connected disabilities.  The examiner should render an opinion as to whether the Veteran's service-connected disabilities alone, and only those service-connected disabilities, at least as likely as not (a probability of 50 percent or greater) (1) result in physical or mental impairment that leave her substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime), or (2) render her so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to her daily environment.  A rationale for all opinions expressed should be provided.

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims of entitlement to SMC based on aid and attendance or housebound status, and for assistance in acquiring specially adapted housing or a special home adaptation grant.  If any benefit sought on appeal remains denied, furnish the Veteran and her attorney a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and her attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




